Citation Nr: 0622178	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-03 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. J. Kramer, Law Clerk






INTRODUCTION

The appellant had active military service from May 1962 to 
May 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision in 
which the RO denied service connection for asbestosis.  The 
appellant filed a notice of disagreement (NOD) in February 
2003 and the RO issued a Statement of the Case (SOC) in 
January 2004.  The appellant filed a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in January 2004.

For the reasons expressed below, this matter is being 
remanded to RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board finds that further RO action on the claim on appeal 
is warranted.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  In cases involving a claim of entitlement based on 
asbestos exposure in military service as the cause of the 
current disability, the claim must be analyzed under VA 
administrative protocols.  Ennis v. Brown, 4 Vet. App. 428, 
432 (1993);  Ashford v. Brown, 10 Vet. App. 120, 124-5 
(1997).  In the case of asbestos claims, the VA 
administrative protocol is found in VBA Adjudication 
Procedure Manual M21-1, Part IV, para. 7.21 (October 3, 
1997); see also VAOPGCPREC 04-00 (April 13, 2000).

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between that exposure and the claimed disease.  
M-21-1, Part IV, 7.21(d)(1) (October 3, 1997).  The RO 
conceded asbestos exposure in the January 2003 Rating 
Decision; accordingly, the remaining issue is whether there 
is a relationship between the appellant's asbestos exposure 
and the claimed disease.

In December 2002, a VA medical examiner stated that the 
appellant had a history of asbestos exposure, but found no 
evidence of pulmonary asbestosis based on X-ray evidence.  
However, subsequent to the VA medical examination, the 
appellant submitted a May 2003 opinion wherein a private 
physician diagnosed asbestosis and noted pleural plaque upon 
examination of a chest X-ray.  Radiographic changes 
indicative of asbestos exposure include pleural plaques.  M-
21-1, Part IV, 7.21(a)(1) (October 3, 1997).

Since the RO has conceded exposure to asbestos and there is 
recent competent medical evidence to suggest radiographic 
changes indicative of parenchymal lung disease, the appellant 
appears to have presented at least a prima facie case for 
service connection.  Under these circumstances, the Board 
finds that an examination by a physician, with all 
appropriate diagnostics (including x-rays) and a medical 
opinion as to the current existence of an active asbestos-
related parenchymal lung disease would be helpful in 
resolving the claim on appeal.  See 38 U.S.C.A. § 5103A (d); 
38 C.F.R. § 3.159(c)(4).  

Hence the RO should arrange for the appellant to undergo 
examination, by a physician, at an appropriate VA medical 
facility.  The appellant is hereby advised that failure to 
report to the scheduled examination, without good cause, may 
result in a denial, as the decision will be based on the 
evidence of record.  See 38 C.F.R. § 3.655.  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant or the death of an immediate 
family member.  If the appellant fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file copies of any notices of examination 
sent to the appellant by the appropriate VA medical facility.

Further, to ensure that all due process requirements are met, 
the RO should give the appellant opportunity to present 
additional information and/or evidence pertinent to the claim 
on appeal.  The RO's notice letter should explain that the 
appellant has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2004) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year notice period).  The RO's letter should also 
invite the appellant to submit all evidence in his possession 
(not previously requested), and ensure that its notice to the 
appellant meets the requirements of the recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards rating cases, as noted above. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the appellant 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5103 and 5103A and 38 C.F.R. § 3.159.  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and if 
necessary authorization, to enable the 
RO to obtain any additional pertinent 
evidence not currently of record that 
pertains to his claimed disability.  
The RO's letter should invite the 
appellant to furnish all evidence in 
his possession, and identify what 
evidence is ultimately the appellant's 
responsibility to obtain.  The RO 
should ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman v. Nicholson, cited to 
above, as appropriate. 

The RO's letter should clearly explain 
to appellant that he has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe the 
further action to be taken.

3.  After all available records and/or 
responses from each contacted entity 
have been associated with the claims 
file, or a reasonable time period for 
the appellant's response has expired, 
the RO should arrange for the appellant 
to undergo a VA examination at an 
appropriate VA medical facility. The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examining 
physician, and the examination report 
should include discussion of the 
appellant's documented medical history 
and assertions.  All appropriate tests 
and studies (including X-rays) should 
be accomplished (with all findings made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

4.  The physician should render an 
opinion, consistent with sound medical 
principles, as to whether it is at 
least as likely as not (i.e., there is 
at least a 50 percent probability) that 
the appellant currently has an active 
respiratory disorder that is the result 
of asbestos exposure during the 
appellant's military service. In 
rendering this opinion, the physician 
should specifically consider and 
address the July 1999 and May 2003 
findings and opinions of the private 
physicians as well as the December 2002 
findings and opinion of the prior VA 
medical examiner.  

The physician should set forth all 
examination findings, along with the 
complete rationale for the opinion 
expressed, in a printed (typewritten) 
report.

5.  If the appellant fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the appellant by the pertinent 
VA medical facility.

6.  To help avoid future remand, RO 
must ensure that the required actions 
have been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, corrective action should be 
undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  After completing the required 
actions, and any additional 
notification and/or development deemed 
warranted, RO should adjudicate the 
appellant's claim for service 
connection for asbestosis in light of 
all pertinent medical evidence and 
legal authority.  

8  If the benefits sought on appeal are 
not granted, the RO should furnish to 
the appellant and his representative an 
appropriate supplemental SOC, to 
include citation to and discussion of 
all additional legal authority 
considered, as well as clear reasons 
and bases for all determinations, and 
afford them a reasonable opportunity to 
respond before the claims file is 
returned to the Board for further 
appellate review.

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action unless otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


